Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-15 objected to because of the following informalities:  claim 13 line 3 recites “communicated with the at least one processor” it appears it should be “communicating with the at least one processor”.  Claims 14-15 do similar to that of claim 13.  Appropriate correction is required.

Claims 16-18 objected to because of the following informalities:  claim 16 line 3 recites “the processor the perform” it appears it should be “the processor to perform”.  Claims 17-18 do similar to that of claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the performing" in claim 11 line 1.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites an apparatus comprising at least one processor and storage device, that storage device stores instructions executable by the processor, to cause the processor to perform the method of claim 1; however, claim 13 does not further limit the method of claim 1.  It does not add any further method steps to claim 1.
Claim 14 recites an apparatus comprising at least one processor and storage device, that storage device stores instructions executable by the processor, to cause the processor to perform the method of claim 6; however, claim 14 does not further limit the method of claim 6.  It does not add any further method steps to claim 6.
Claim 15 recites an apparatus comprising at least one processor and storage device, that storage device stores instructions executable by the processor, to cause the processor to perform the method of claim 8; however, claim 15 does not further limit the method of claim 8.  It does not add any further method steps to claim 8.
Claim 16 recites a non-transitory computer readable storage medium storing a computer instruction executable by a processor to cause the processor to perform the method of claim 1; however, claim 16 does not further limit the method of claim 1.  It does not add any further method steps to claim 1.
Claim 17 recites a non-transitory computer readable storage medium storing a computer instruction executable by a processor to cause the processor to perform the method of claim 6; however, claim 17 does not further limit the method of claim 6.  It does not add any further method steps to claim 6.
Claim 18 recites a non-transitory computer readable storage medium storing a computer instruction executable by a processor to cause the processor to perform the method of claim 8; however, claim 18 does not further limit the method of claim 8.  It does not add any further method steps to claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20190066119 by Sengupta et. al. (hereafter Sengupta).

Claim 1:
Sengupta discloses “A method for performing a review based on a blockchain, performed by a reviewing party, the method comprising:” [a method for performing a review (0019, reviewer may wish to review)based on a blockchain (fig. 1, 110), performed by a reviewing party(fig. 1 104/108), the method comprising]
“determining a review conclusion and anonymous identity data of the reviewing party, in response to a review request of a to-be-reviewed party acquired from a review organization party; and” [determining a review conclusion (0021, receipt of the review) and anonymous identity data (0021, review identifier; 0021 reviewer’s review identifier) of the reviewing party (fig. 1 104/108), in response to a review request (0019, a reviewer may wish to review) of a to-be-reviewed party (0019, service entity) acquired from a review organization party (0019, such as a restaurant, plumber, hvac repair, entertainment venue, etc., or in some cases may be a specific product or manufacturer, or any other entity or item that may be reviewed by a reviewer)]
“generating a chaining transaction request comprising the review conclusion and the anonymous identity data, to write the review conclusion and the anonymous identity data into the blockchain.”[ “generating a chaining transaction request (0022, a new block that is to be confirmed and added to the blockchain) comprising the review conclusion (0022, the review) and the anonymous identity data (0022, review identifier;), to write the review conclusion and the anonymous identity data into the blockchain (0023, a new block that includes the review and the review identifier)]
Claim 2:
Sengupta discloses “The method according to claim 1, wherein after generating the chaining transaction request comprising the review conclusion and the anonymous identity data, the method further comprises:” [ The method according to claim 1, wherein after generating the chaining transaction request (0022, a new block that is to be confirmed and added to the blockchain) comprising the review conclusion (0022, the review) and the anonymous identity data (0022, review identifier;), the method further comprising:]
“generating an identity information publication transaction request after a review end event is detected by monitoring; and sending the identity information publication transaction request to a blockchain network, to instruct the blockchain network to perform a verification on the anonymous identity data, and writing public identity information of the reviewing party into the blockchain in response to determining that the verification is passed.”[ generating an identity information publication transaction request (0026, consumer may be interested in the service entity and may want to check out reviews associated therewith) after a review end event is detected by monitoring (0026, access the blockchain as made available); and sending the identity information publication transaction request (0026, consumer may be interested in the service entity and may want to check out reviews associated therewith) to a blockchain network (0026, access the blockchain as made available…in the blockchain network 110), to instruct the blockchain network to perform a verification on the anonymous identity data (0026, identify verifications for each of the identified reviews using associated review identifiers), and writing public identity information (0027, providing indications of trustworthiness) of the reviewing party (0027, providing indications of trustworthiness for… reviewers) into the blockchain (0028, trustworthiness data value, which may be added to a new block that is confirmed and added to the blockchain) in response to determining that the verification is passed (0028, threshold for review has been met)]
Claim 3:
Sengupta discloses “The method according to claim 1, wherein the determining a review conclusion and anonymous identity data of the reviewing party comprises: determining the review conclusion; generating a secret character string; and determining hash data of the secret character string as the anonymous identity data.”[ wherein the determining a review conclusion and anonymous identity data of the reviewing party comprises: determining the review conclusion(0020, the feedback); generating a secret character string (0022, respective data; 0022 block includes…one or more data values); and determining hash data (0022, block reference value and data reference value may be hash values) of the secret character string (0022, generated via the application of one or more hashing algorithms to the respective data) as the anonymous identity data(0022, review identifier in a new block; 0022, block includes… one or more data values;)]
Claim 6:
Sengupta discloses “A method for performing a review based on a blockchain, performed by a review organization party, the method comprising:” [a method for performing a review (0019, reviewer may wish to review)based on a blockchain (fig. 1, 110), performed by a reviewing party(fig. 1 104/108), the method comprising]
“acquiring a target reviewing party selected from a candidate reviewing party set, in response to a review request sent by a to-be-reviewed party; and” [acquiring a target reviewing party (0024, verifiers) selected from a candidate reviewing party set (0024, may be a companion of the reviewer that used the service entity with the reviewer…, another customer of the service entity…, service entity or another party that the believes the reviewer may not be genuine or accurate), in response to a review request (0024, the review provided) sent by a to-be-reviewed party(fig. 1 104/108)]
“sending the review request to the target reviewing party to instruct the target reviewing party to determine a review conclusion and anonymous identity data of the reviewing party, and” [sending the review request (0024, the review provided) to the target reviewing party (0024, available for viewing by a plurality of verifiers)to instruct the target reviewing party to determine a review conclusion (0024, the review…available for viewing) and anonymous identity data (0024, verification may include at least review identifier associated with the review) of the reviewing party(fig. 1 104/108)]
“generating a chaining transaction request comprising the review conclusion and the anonymous identity data, to write the review conclusion and the anonymous identity data into the blockchain.”[ “generating a chaining transaction request (0022, a new block that is to be confirmed and added to the blockchain) comprising the review conclusion (0022, the review) and the anonymous identity data (0022, review identifier;), to write the review conclusion and the anonymous identity data into the blockchain (0023, a new block that includes the review and the review identifier)]

Claim 8:
Sengupta discloses “A method for performing a review based on a blockchain, performed by a block generation node in a blockchain network, the method comprising: [a method for performing a review (0019, reviewer may wish to review)based on a blockchain (fig. 1, 110), performed by a block generation node in a blockchain network (0019), the method comprising]
“receiving a chaining transaction request comprising a review conclusion and  anonymous identity data of a reviewing party and being sent by the reviewing party; and  write the review conclusion and the anonymous identity data into the blockchain.”[ receiving a chaining transaction request (0022, a new block that is to be confirmed and added to the blockchain)comprising a review conclusion(0022, the review)  and  anonymous identity data (0022, review identifier;) of a reviewing party (fig. 1 104/108)and being sent by the reviewing party (fig. 1 104/108); and  write the review conclusion and the anonymous identity data into the blockchain (0023, a new block that includes the review and the review identifier)]

Claim 9:
Sengupta discloses “The method according to claim 8, wherein after writing the review conclusion and the anonymous identity data into the blockchain, the method further comprises: performing a verification on the anonymous identity data in response to an identity information publication transaction request sent by the reviewing party; and writing public identity information of the reviewing party into the blockchain in response to determining that the verification is passed.”[ wherein after writing the review conclusion and the anonymous identity data into the blockchain(0023, a new block that includes the review and the review identifier), the method further comprises: performing a verification on the anonymous identity data (0026, verifications for each of the identified reviews using associated review identifiers) in response to an identity information publication transaction request (0020, reviewer may submit the review) sent by the reviewing party (0020, the reviewer); and writing public identity information(0027, providing indications of trustworthiness)  of the reviewing party (0027, providing indications of trustworthiness for… reviewers) into the blockchain (0028, trustworthiness data value, which may be added to a new block that is confirmed and added to the blockchain) in response to determining that the verification is passed(0028, threshold for review has been met)]
Claim 10:
Sengupta discloses “The method according to claim 8, wherein the anonymous identity data is hash data of a secret character string.”[ wherein the anonymous identity data (0022, review identifier in a new block…bock includes…data values) is hash data (0022, block reference value and data reference value may be hash values) of a secret character string(0022, generated via the application of one or more hashing algorithms to the respective data)]
Claim 13:
Sengupta discloses “An apparatus for performing areview based on a blockchain, the apparatus comprising at least one processor and a storage device, communicated with the at least one processor, wherein the storage device stores an instruction executable by the at least one processor, to cause the at least one processor to perform the method according to claim 1.”[ see figure 6 for processor and storage device.  See rejection of claim 1 for the method according to claim 1.]
 Claim 14:
Sengupta discloses “An apparatus for performing areview based on a blockchain, the apparatus comprising at least one processor and a storage device, communicated with the at least one processor, wherein the storage device stores an instruction executable by the at least one processor, to cause the at least one processor to perform the method according to claim 6.”[ see figure 6 for processor and storage device.  See rejection of claim 6 for the method according to claim 6.]
Claim 15:
Sengupta discloses “An apparatus for performing areview based on a blockchain, the apparatus comprising at least one processor and a storage device, communicated with the at least one processor, wherein the storage device stores an instruction executable by the at least one processor, to cause the at least one processor to perform the method according to claim 8.”[ see figure 6 for processor and storage device.  See rejection of claim 8 for the method according to claim 8.]
Claim 16:
Sengupta discloses “A non-transitory computer readable storage medium, storing a computer instruction executable by a processor to cause the processor the perform the method according to claim 1.”[ see figure 6 for non-transitory computer readable storage medium storing a computer instruction executable by a processor to cause the processor the perform.  See rejection of claim 1 for the method according to claim 1.]
Claim 17:
Sengupta discloses “A non-transitory computer readable storage medium, storing a computer instruction executable by a processor to cause the processor the perform the method according to claim 1.”[ see figure 6 for non-transitory computer readable storage medium storing a computer instruction executable by a processor to cause the processor the perform.  See rejection of claim 6 for the method according to claim 6.]
Claim 18:
Sengupta discloses “A non-transitory computer readable storage medium, storing a computer instruction executable by a processor to cause the processor the perform the method according to claim 1.”[ see figure 6 for non-transitory computer readable storage medium storing a computer instruction executable by a processor to cause the processor the perform.  See rejection of claim 8 for the method according to claim 8.]
Allowable Subject Matter
Claims 4-5, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167